DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-12, 14 are pending.
Claims 4-9 are under examination on the merits.
Claims 4, 6, 7-10, 14 are amended.
Claims 1-3, 13 are newly canceled.
No claims are newly added.

Double Patenting
The double patenting rejection over U.S. Patent No. US 11191865 set forth in the previous action is withdrawn in view of applicant’s amendment to the instant claims incorporating detail from previous claim 3 into claim 4. It is noted that the rejection is NOT withdrawn because of applicant’s terminal disclaimer filed 10/13/22- the terminal disclaimer was disapproved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “wherein the carboxymethyl cellulose-based compound is bonded with calcium ions…” and also recites “wherein the carboxymethyl cellulose-based compound is sodium carboxymethyl cellulose”. This is confusing because both calcium and sodium serve as counterions to the negatively charged carboxymethyl cellulose (CMC). But the second phrase implies that only sodium carboxymethyl cellulose is present. So there is confusion as to whether all of the CMC is sodium CMC or if some is calcium CMC.
For the purposes of compact prosecution it will be assumed that some of the CMC is sodium and some is calcium. 
Claims 5-9 depend on claim 4 and do not remedy this deficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections of all claims set forth in the previous action over CN 1872351 by He in view of “Exploring the Factors Affecting the Solubility of Chitosan in Water” by Sogias et al are withdrawn in view of applicant’s argument. Applicant cites Sogias for stating that his composition cannot be used therapeutically. This renders Sogias uncombinable with He because He describes a wound dressing - a therapeutic use.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1872351 by He in view of “Facile Preparation of Water-Soluble N-Acetylated Chitosan and Molecular Weight Dependence of Its Water-Solubility” by Kubota et al in further view of CN 104721222 by Dong et al.
He describes a preparation method of soluble cellulose hemostatic (bleed-checking) material.
Regarding claim 1, He describes a porous structure (sponge) comprising chitosan and a carboxymethyl cellulose-based compound (abstract). The weight ratio of chitosan to carboxymethyl cellulose is 1:2 to 1:6 (Translation p.3 paragraph 3), overlapping with the claimed range. He describes for example sodium carboxymethylcellulose (p.4 Embodiment 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because He describes values overlapping with the claimed range.
He describes chitosan with a degree of deacetylation of 50-95% (p.3 middle of page) but is silent as to specifically “water-soluble” chitosan. He describes sodium carboxymethylcellulose but is silent as to it being bonded with calcium.
Kubota describes acetylated, water-soluble chitosan.
Kubota states that chitosan has a wide variety of applications as functional materials, but the lack of solubility limits its practical usefulness (p.123 col 1 paragraph 1). Kubota describes chitosan with different amounts of acetylation and different molecular weights (e.g. p.126 Fig.8, 9). Chitosan with about 50% acetylation is water soluble especially at lower molecular weights (p.126 Fig. 8, 9). Thus it would be obvious to one of ordinary skill to use a water-soluble chitosan such as the lower molecular weight, 50% acetylated chitosan described by Kubota in order to expand the practical usefulness of chitosan.
Dong describes a wash liquid which promotes wound healing (abstract) and addresses the calcium-bonded carboxymethyl cellulose claimed.
Dong’s wound healing liquid comprises a modified sodium carboxymethyl cellulose (abstract) in which the modification to sodium carboxymethyl cellulose is calcium (paragraph 16). This is at least somewhat ionically bonded given the charge differential between carboxymethyl cellulose (negative) and calcium ion (positive). Dong states that the calcium promotes blood clotting (paragraph 9). Therefore it would be obvious to one of ordinary skill to modify the sodium carboxymethyl cellulose in the hemostatic (bleeding-arresting agent) of He in order to promote blood clotting. 

Regarding claim 5, Dong reports the calcium content of the modified sodium carboxymethyl cellulose as 1-3% (paragraph 15). This overlaps with the claimed range. For example, in a ratio of 1 part chitosan to 3 parts carboxymethyl cellulose (within the ranges instantly claimed and disclosed by He), 3% of the carboxymethyl cellulose is 2.25 parts per 100 parts by weight of the chitosan and carboxymethyl cellulose as claimed.

Regarding claims 6 and 7, although He is silent as to the specific tests instantly claimed, there is a preponderance of evidence that He’s modified material would at least overlap with the claimed range. Specifically, the method of preparation between the instant and He is similar- the instant describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan followed by freezing and vacuum drying (instant p.19 Example 1). This instantly results in an apparent density of 0.0273 g/cm3. The instant describes optional additives (e.g. claim 8). He describes mixing dissolved sodium carboxymethyl cellulose with dissolved chitosan and some additives followed by freezing and vacuum drying (p.4 Embodiment 1) to create a sponge. The ratio of chitosan and sodium carboxymethyl cellulose overlap with that claimed.
Furthermore, the instant specification does not point to specifics lacking in He which result in the claimed properties. Nor does it set forth comparative examples akin to He which do not have the claimed properties (e.g. instant Table 4 absorption times for claim 6; instant Fig.4 absorbance values for claim 7).
Furthermore, the instant states that presence of calcium can made for fast fluid absorption and promotes blood coagulation (instant specification p.40 penultimate paragraph). Presence of calcium in amounts overlapping that of instant is taught by Dong (see rejection of claims 4 and 5 above). 
Furthermore the claimed ranges only have a single endpoint, thus encompassing a broad range.

Regarding claim 8, He describes adding for example glycerol, a plasticizer (p.4 Embodiment 1, 2).

Regarding claim 9, He describes obtaining sponge i.e. foam products in the same manner as instant, via vacuum freeze-drying (p.4 Embodiment 1, 2).


Response to Arguments
Applicant’s argument p.6 of Remarks submitted 10/13/22 has been considered but is not persuasive- the terminal disclaimer filed 10/13/22 has been disapproved. The double patenting rejection is withdrawn because the instantly claimed material has changed. However, should it overlap in the future, the double patenting rejection will be reapplied.

Applicant’s argument p.7-9 has been considered and is persuasive. Rejections involving secondary reference Sogias are withdrawn above because Sogias teaches away from therapeutic use while primary reference He requires therapeutic use. However, new rejections in view of Kubota are set forth above.

Applicant’s argument p.10 has been considered but is not persuasive. Applicant states that in Dong, CaCMC is introduced instead of existing NaCMC. This is not found convincing at least because the instant claim is to a structure, not a process of making that structure. Dong’s CMC meets the instant claim requirements. Applicant further states that in Dong the CaCMC is used alone while instantly it is combined with chitosan. This is not found convincing because Dong is not relied upon to provide the combination of CMC and chitosan- this is provided by primary reference He. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766